TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00259-CR



                                 The State of Texas, Appellant

                                                v.

                              John Francis Curran III, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CR-05-713701, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


                 By complaint filed in the City of Austin municipal court, the State charged

John Francis Curran III with violating a city ordinance that bans solicitation between pedestrians

and occupants of motor vehicles. Curran filed a motion to quash the complaint on grounds that,

among others, the ordinance violated the First Amendment to the U.S. Constitution; Article 1,

Section 8 of the Texas Constitution; and the Equal Protection and Due Process Clauses of the

Fourteenth Amendment. On July 22, 2005, the municipal court granted the motion to quash and

rendered judgment dismissing the cause, holding that “the ordinance at issue is overly broad and

not narrowly tailored and is therefore unconstitutional.” The State appealed the judgment to the

county court-at-law. On March 20, 2008, the county court-at-law issued an opinion and judgment

affirming the municipal court’s judgment. The State appealed the county court-at-law’s judgment

to this Court.
               After this Court set the appeal for oral argument, Curran filed an unopposed

motion for “leave to withdraw appellee’s motion to quash filed below and to dismiss this appeal.”

According to Curran, the parties had reached an agreement to resolve the matter and, to that end,

he sought leave to withdraw his motion to quash. On December 9, 2008, we granted Curran’s

motion and abated this appeal to permit him to withdraw his motion to quash. We further directed

the parties to advise the Court when the motion to quash was withdrawn.

               On February 10, 2009, Curran advised us that the municipal court had granted his

motion to withdraw his motion to quash on the preceding day, and has furnished us a copy of the

signed order. As this order renders moot the controversy that gave rise to this appeal, we vacate the

municipal court’s July 22, 2005 judgment and the county court-at-law’s March 20, 2008 judgment,

dismiss this appeal, and remand to the municipal court for any further proceedings.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Waldrop

Vacated and Remanded

Filed: February 27, 2009

Do Not Publish




                                                 2